Title: From Alexander Hamilton to James McHenry, 13 January 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N York Jany. 13th. 1800
          
          Colonel Bentley informs me that an account of loops and cockades furnished to the troops his regiment was forwarded to your department, and that the item of Eagles has been rejected. Directions Authority was given by me for supplying cockades, and I consider the eagle as part of the cockade.
          I am anxious that The charge should be admitted, and would thank you to inform me of the reasons which have induced it’s rejection therefore strikes me as perfectly regular, and I trust you will interpose to have it allowed.
          W—
          S of War—
        